Buenos Aires, February 16, 2017 BOLSA DE COMERCIO DE BUENOS AIRES COMISIÓN NACIONAL DE VALORES NOTA PESA – LEGC 014/2017 Ref.: Relevant Fact. Corporate Intragroup Reorganization. Dear Sirs, I am writing to the Buenos Aires Stock Exchange and the National Securities Commission in my capacity as Head of Market Relations of Pampa Energía S.A. ("Pampa" or the "Company", indistinctively) to inform you that on the date hereof, the General Extraordinary Shareholder´s Meeting resolved to approve the merger of the Company— as the surviving company— with Petrobras Argentina S.A., Petobras Energía Internacional S.A. and Albares Renovables Argentina S.A.
